     Case 2:18-cv-02235-JAD-VCF Document 99 Filed 10/06/20 Page 1 of 5




 1   LESLIE MARK STOVALL, ESQ.
     Nevada Bar No. 2566
 2   ROSS MOYNIHAN, ESQ.
 3   Nevada Bar No. 11848
     STOVALL & ASSOCIATES
 4   2301 Palomino Lane
     Las Vegas, NV 89107
 5   Telephone: (702) 258-3034
 6   E-service: court@lesstovall.com
     Attorney for Plaintiff
 7
                                 UNITED STATES DISTRICT COURT
 8
 9                                      DISTRICT OF NEVADA

10   RANDOLPH DAVILA, individually       )
                                         )                  CASE NO.: 2:18-cv-02235-JAD-VCF
11
                      Plaintiff,         )
12   vs.                                 )
                                         )
13   DEREK WOLFE, individually, DOES I-X )
     and ROE CORPORATIONS I-X inclusive, )
14
                                         )
15                    Defendants.        )
16     PLAINTIFF’S UNOPPOSED MOTION TO EXTEND THE TIME FOR PLAINTIFF
17        TO FILE A RESPONSE TO DEFENDANT’S MOTION FOR PROTECTIVE
                ORDER FORBIDDING DISCLOSURE (FIRST REQUEST)
18
            COMES NOW Plaintiff, by and through his attorneys, STOVALL & ASSOCIATES, and
19
20   files this Motion to extend the time for plaintiff to file a response to defendant’s motion for

21   protective order forbidding disclosure (ECF NO. 92). This is the first request for an extension of
22   time to oppose this motion. Defendant’s motion was filed on September 21, 2020. Plaintiff’s
23
     response is due on October 5, 2020. Through this motion, plaintiff requests an extension to
24
     October 19, 2020 to file the response. Defendant does not oppose the extension of time.
25
26   ///

27   ///
28
     ///



                                                  Page 1 of 5
     Case 2:18-cv-02235-JAD-VCF Document 99 Filed 10/06/20 Page 2 of 5




 1             This motion is based upon the pleadings and papers on file herein, the Memorandum of
 2   Points and Authorities attached hereto, and any oral argument this Court may entertain at the
 3
     hearing of this Motion.
 4
               Dated this 5th day of October 2020.
 5                                                                 STOVALL & ASSOCIATES
 6
                                                                   /s/ Ross Moynihan
 7                                                                 ________________________
                                                                   ROSS H. MOYNIHAN, ESQ.
 8
                                                                   Nevada Bar No. 11848
 9                                                                 2301 Palomino Lane
                                                                   Las Vegas, Nevada 89107
10                                                                 Attorney for Plaintiff
11
12
13
14
15
               DECLARATION OF PLAINTIFF’S COUNSEL IN SUPPORT OF MOTION
16
17             ROSS MOYNIHAN, declares and states as follows:

18             1.     I am an attorney at the Law Office of Stovall & Associates, counsel for Plaintiff,
19   and am licensed to practice law in the State of Nevada.
20
               2.     On September 21, 2020, Defendant filed a MOTION for Protective Order
21
     Forbidding Disclosure of Privileged Information. ECF NO. 92.
22
23             3.     Plaintiff’s response to the motion is due on October 5, 2020.

24             4.     I require additional time to complete and file the opposition due to workload
25   issues.
26
               5.     On October 5, 2020 I sent an email to defendant’s counsel requesting an extension
27
     of 14 days to file the opposition.
28



                                                     Page 2 of 5
     Case 2:18-cv-02235-JAD-VCF Document 99 Filed 10/06/20 Page 3 of 5




 1          6.      Defendant’s counsel advised that defendant does not oppose the plaintiff’s request
 2   for an extension of time.
 3
            7.      I declare under penalty of perjury that the foregoing is true and correct.
 4
            DATED this 5th day of October 2020.
 5
 6                                                                /s/ Ross Moynihan
                                                                  ROSS MOYNIHAN, ESQ.
 7
 8
                          MEMORANDUM OF POINTS AND AUTHORITIES
 9
              FRCP 6(b) states:
10
              (b) Extending Time.
11
              (1) In General.
12
              When an act may or must be done within a specific time. The court may, for
13            good cause, extend the time:
14
                    (A)    with or without motion or notice if the courts acts, or if a request
15                         is made, before the original time or its extension expires; or
                    (B)    on motion made after the time has expired if the party failed to
16                         act because of excusable neglect.
17
              LRIA6-1 states in pertinent part:
18
              (a)   A motion or stipulation to extend time must state the reasons for the
19                  extension requested and must inform the court of all previous extension
20                  of the subject deadline the court granted.
                    ...
21
              (c)   A stipulation or motion to seeking to extend the time to file an
22                  opposition or reply to a motion, or to extend the time fixed for hearing a
23                  motion, must state in its opening paragraph the filing date of the subject
                    motion or the date of the subject hearing.
24
     ///
25
26   ///

27
28



                                                   Page 3 of 5
     Case 2:18-cv-02235-JAD-VCF Document 99 Filed 10/06/20 Page 4 of 5




 1          Based upon the declaration of counsel, plaintiff submits that good cause exists for the
 2   extension of plaintiff’s time by 14 days from October 5, 2020 to October 19, 2020 to file his
 3
     response to defendant’s motion for protective order forbidding disclosure.
 4
            Dated this 5th day of October 2020.
 5
 6                                                               STOVALL & ASSOCIATES

 7                                                               /s/ Ross Moynihan
                                                                 ROSS H. MOYNIHAN, ESQ.
 8
                                                                 Nevada Bar No. 11848
 9                                                               2301 Palomino Lane
                                                                 Las Vegas, Nevada 89107
10                                                               Attorney for Plaintiffs
11
12
                                   IT IS SO ORDERED.
13
14
                                   ___________________________________
15                                 Cam Ferenbach
16                                 United States Magistrate Judge

17                                           10-6-2020
                                   Dated:_____________________________
18
19
20
21
22
23
24
25
26
27
28



                                                  Page 4 of 5
     Case 2:18-cv-02235-JAD-VCF Document 99 Filed 10/06/20 Page 5 of 5




 1                                   CERTIFICATE OF SERVICE
 2          I HEREBY CERTIFY that on the 5th day of October 2020, service of the foregoing
 3
     PLAINTIFF’S MOTION TO EXTEND THE TIME FOR PLAINTIFF TO FILE A RESPONSE
 4
     TO DEFENDANT’S MOTION FOR PROTECTIVE ORDER FORBIDDING DISCLOSURE
 5
 6   was made this date through the court’s electronic filing system to the following:

 7   Richard A. Schnofeld, Esq.
     CHESNOFF & SCHONFELD
 8
     520 South Fourth Street
 9   Las Vegas, NV 89101
     Email: rschonfeld@cslawoffice.net
10   Attorneys for Defendant
11
     Matthew R. Giacomini, Esq.
12   Springer and Steinberg, P.C.
     1600 Broadway Suite 1200
13   Denver, CO 80202
     Email: mgiacomini@springersteinberg.com
14
     Attorneys for Defendant
15
16                                                /s/ Ross Moynihan
17                                                An employee of STOVALL & ASSOCIATES

18
19
20
21
22
23
24
25
26
27
28



                                                  Page 5 of 5
